Name: 80/398/EEC: Commission Decision of 20 March 1980 approving a programme under Regulation (EEC) No 355/77 for processed fruit and vegetables in France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-15

 Avis juridique important|31980D039880/398/EEC: Commission Decision of 20 March 1980 approving a programme under Regulation (EEC) No 355/77 for processed fruit and vegetables in France (Only the French text is authentic) Official Journal L 097 , 15/04/1980 P. 0047 - 0047****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 20 MARCH 1980 APPROVING A PROGRAMME UNDER REGULATION ( EEC ) NO 355/77 FOR PROCESSED FRUIT AND VEGETABLES IN FRANCE ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/398/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 25 JANUARY 1979 THE FRENCH GOVERNMENT FORWARDED A PROGRAMME FOR PROCESSED FRUIT AND VEGETABLES AND ON 19 NOVEMBER 1979 PROVIDED ADDITIONAL INFORMATION ; WHEREAS THIS PROGRAMME CONCERNS THE EXPANSION OF PROCESSING CAPACITIES IN THE WHOLE PROCESSED FRUIT AND VEGETABLE INDUSTRY AS WELL AS THE MODERNIZATION AND RATIONALIZATION OF ANCILLARY FACILITIES ( STORAGE AND PACKAGING FACILITIES ) IN ORDER TO IMPROVE THE COMPETITIVENESS OF THE INDUSTRY , REDUCE THE SPECIFIC RISKS TO WHICH IT IS EXPOSED , MAKE OPTIMUM USE OF INDUSTRIAL PROCESSING PLANT AND INCREASE THE VALUE OF FRUIT AND VEGETABLE PRODUCTION ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT AFFECT DECISIONS UNDER ARTICLE 14 OF REGULATION ( EEC ) NO 355/77 ON THE COMMUNITY FINANCING OF PROJECTS , IN PARTICULAR AS REGARDS AN EXAMINATION AS TO WHETHER THE NEW CAPACITIES WILL ACTUALLY FIND THE SALES OUTLETS ENVISAGED IN THE PROGRAMME AND WHETHER THE CONDITIONS OF ARTICLES 9 AND 18 OF THAT REGULATION HAVE BEEN FULFILLED ; WHEREAS THE PROGRAMME INCLUDES SUFFICIENT DETAILS TO COMPLY WITH ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN LISTED IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN THE PROCESSED FRUIT AND VEGETABLE SECTOR IN FRANCE ; WHEREAS THE ESTIMATED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE PERIOD LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR PROCESSED FRUIT AND VEGETABLES WHICH WAS FORWARDED BY THE FRENCH GOVERNMENT ON 25 JANUARY 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 AND ON WHICH ADDITIONAL INFORMATION WAS PROVIDED ON 19 NOVEMBER 1979 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 20 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT